NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                           NOV 03 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No.   15-50097

              Plaintiff-Appellee,                D.C. No. 3:13-cr-04033-AJB

 v.
                                                 MEMORANDUM*
PEDRO PARRA SANCHEZ,

              Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                   Anthony J. Battaglia, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Pedro Parra Sanchez appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Parra Sanchez contends that the district court erred in denying a minor role

reduction to his base offense level under U.S.S.G. § 3B1.2(b). After Parra Sanchez

was sentenced, the United States Sentencing Commission issued Amendment 794

(“the Amendment”), which amended the commentary to the minor role Guidelines.

The Amendment is retroactive to cases pending on direct appeal. See United States

v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016).

      The Amendment clarified that, in assessing whether a defendant should

receive a minor role adjustment, the court should compare him to other participants

in the crime, rather than a hypothetical average participant. See U.S.S.G. App. C.

Amend. 794; Quintero-Leyva, 823 F.3d at 523. Additionally, the Amendment

added a non-exhaustive list of factors that a court “should consider” in determining

whether to apply a minor role reduction. See U.S.S.G. § 3B1.2 cmt. n.3(C) (2015).

Because we cannot definitively determine from the record whether the district

court followed the guidance of the Amendment’s clarifying language and

considered all of the now-relevant factors, we vacate Parra Sanchez’s sentence and

remand for resentencing. See Quintero-Leyva, 823 F.3d at 523-24.

      On remand, we instruct the district court to correct the judgment to reflect a

conviction for importation of methamphetamine, rather than importation of cocaine

and methamphetamine.

      VACATED and REMANDED for resentencing.


                                          2                                    15-50097